Title: Thomas Jefferson to Joseph C. Cabell, 7 November 1813
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


            Dear Sir Monticello Nov. 7. 13.
            As the meeting of our legislature approaches, and I shall be absent in Bedford from the 17th inst. to about the 8th of Dec. within which period you will possibly be passing, I have thought it best to inform you
			 that the Rivanna co. & myself consent that the bill concerning us which was before the legislature at their last session, should pass verbatim as amended by the Senate. this was stated to me
			 three days ago by mr Minor their Secretary, and
			 had before been expressed to me by mr Divers, and that
			 Colo Branham’s opposition at the last session was against their sense. it proceeded from his timidity & sheer want of understanding. I consider this matter then as so settled, as far as respects the
			 parties: and I inclose you an abstract of the bill, shewing what we understand it to be. I have suggested two verbal alterations in it in red ink. the 1st is to avoid making the act extend their power, by a side wind, over the whole river, which is neither agreeable to the title of the act, nor to the wishes of the company or the consent of the people either above or below their portion of the river. the 2d is to prevent the demand of toll for vessels either loaded or empty, which I mentioned to mr Minor, and he assured me they wished nothing to be taken for vessels, but only the articles they carried. I have not the least interest in either of these amendments, and only mention them on account of their
			 general propriety.I make no opposition to the duration of the
			 act, at the same time thinking it longer by 20. years than the legislature ought to make it, and 7. years longer than they have a power to make  it. this last assertion depends on the question
			 whether one generation has a power to bind a succeeding one? a question which I think I have demonstrated in the negative
			 in a late correspondence
			 with the chairman of the Committee of ways and means of Congress, on the subject
			 of a financial plan for the war. this, should you have the curiosity to enter into it, I shall willingly communicate to you on any convenient occasion.
			 should you not be
			 passing until my return from Bedford I shall be very happy to see you here, and to take that occasion for the communication: and
			 should you be done with Say, I should be glad to recieve him then, as I wished to consult him on a part of the subject, and particularly on that of banks, a very important member of the discussion. Accept the assurance of my friendly attachment & respect.
            Th:
                Jefferson
          